      Case 2:18-cv-01948-EJY Document 214 Filed 07/29/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
 1
                                        DISTRICT OF NEVADA
 2
                                                  ***
 3
     NATHAN LEFTENANT, ARNETT                                  Case No. 2:18-cv-01948-EJY
 4   LEFTENANT, JERYL BRIGHT, GREGORY
     JOHNSON, and THOMAS (“TOMI”)
 5   JENKINS,
                                                                        ORDER
 6                  Plaintiffs,
 7          v.
 8   LAWRENCE (“LARRY”) BLACKMON,
 9                  Defendant.
10   LAWRENCE (“LARRY”) BLACKMON,
11                  Counterclaim Plaintiff,
12          v.
13   NATHAN LEFTENANT, ARNETT
     LEFTENANT, JERYL BRIGHT, GREGORY
14   JOHNSON, and THOMAS (“TOMI”)
     JENKINS,
15
                    Counterclaim Defendants.
16

17          Currently pending before the Court are the following Motions:
18          •    Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 87);
19          •    Defendant’s Motion for Summary Judgment on Trademark Related Issues (ECF No. 89);
20          •    Defendant’s Motion for Summary Judgment on Plaintiffs’ Amended First Cause of
                 Action for Tortious Interference with Contractual Relations (ECF No. 94);
21
            •    Motion and Memorandum to Strike Plaintiffs’ Summary Judgment Declarations and
22               Exhibits (ECF No. 138); and,
23          •    Motion and Memorandum to Strike Defendant’s Summary Judgment Declarations and
                 Exhibits (ECF No. 150).
24

25          IT IS HEREBY ORDERED that these motions (ECF Nos. 87, 89, 94, 138, and 150) are
26   DENIED without prejudice because, subsequent to their filing, Plaintiffs were granted leave to
27   reassert a previously dismissed claim (see ECF No. 185), and Defendant was granted leave to file
28
                                                    1
      Case 2:18-cv-01948-EJY Document 214 Filed 07/29/20 Page 2 of 2




 1   amended counterclaims (ECF No. 211). The parties may respectively wish to file dispositive

 2   motions as to these newly asserted claims.

 3          Judicial efficiency dictates that one summary judgment motion shall be filed by each side in

 4   which the respective parties (if Plaintiffs) or party (if Defendant) arguing all claims on which

 5   summary judgment is sought in the same motion. Separate summary judgment motions for each

 6   claim is both inefficient and unnecessary. Further, the parties shall each file one (1) set of exhibits

 7   that include all declarations and attachments thereto. This applies to the moving papers, oppositions,

 8   and replies. Each declaration and/or exhibit shall not be filed separately.

 9          IT IS FURTHER ORDERED that the parties shall meet and confer within fifteen (15) days

10   of the date of this Order to determine if any additional discovery is needed before dispositive

11   motions are filed. If either or all parties seek additional discovery, a single, joint document shall be

12   filed within twenty (20) days of the date of this Order identifying the desired discovery and the

13   length of time to complete such discovery. This document shall also include a proposed discovery

14   cutoff date and a due date for the refiling of dispositive motions. Any disagreement on the scope of

15   discovery and the extended period to complete discovery shall be included in this single filing. If

16   no additional discovery is needed, the parties shall jointly file a proposed cutoff date for the filing of

17   dispositive motions within twenty (20) days of the date of this Order.

18          Dated this 29th day of July, 2020

19

20

21                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        2
